Citation Nr: 1108252	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  08-29 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD) in excess of 10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1986 to December 1991 and from December 2003 to November 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted the claim for service connection for PTSD from the date of December 20, 2006 and assigned a 10 percent rating.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Veteran's service-connected PTSD is currently rated as 10 percent disabling.  In March 2009, he sent in an authorization and consent form with several clinicians and institutions listed on it.  He also wrote a statement on the form and noted that the consent expired in April 2010.  He submitted several lay statements with an unsigned and undated waiver form.  

On remand, the RO should send new authorization and consent forms to the Veteran so that records from the following institutions may be procured: Pensacola Family Practice; Nova Care; Sacred Heart Hospital; and Dr. T. Joseph Dennie.  The Veteran also wrote "VA Center" and provided the address for the Pensacola Joint Ambulatory Care Center; please procure more recent VA records.  It appears VA records were last printed in June 2007.  The Veteran also is reportedly still in the Reserves; records created at his reserve unit after May 2007 should be requested.  Negative responses should be documented in the file.  

Finally, the Veteran should be given a new VA examination to determine the current nature and severity of his service-connected PTSD.  




Accordingly, the case is REMANDED for the following action:  

1. Send the Veteran new authorization and consent forms so that records from the following institutions may be procured: Pensacola Family Practice; Nova Care; Sacred Heart Hospital; and Dr. T. Joseph Dennie.  If he returns the forms, contact the institutions to obtain the records.  Any negative reply should be documented in the file.  

2. Obtain VA records for the Veteran from the Pensacola Joint Ambulatory Care Center after June 2007.  Any negative reply should be documented in the file.  

3. Request records from the Veteran's reserve unit: HHC, 350th Civil Affairs Command, 1200 College Boulevard, Pensacola, Florida 32504-8925.  All new records created after May 2007 should be requested.  Any negative reply should be documented in the file.  

4. Schedule the Veteran for a VA psychiatric examination in order to ascertain the current level of severity of his service-connected PTSD.  The claims folder and a copy of this remand must be made available to the examiners in conjunction with the examination.  A notation to the effect that a records review took place should be included in the report.  

The examiner is requested to determine all current manifestations associated with the Veteran's service-connected PTSD and to comment on their severity.  The examiners should specifically address the degree of social and occupational impairment caused by the Veteran's PTSD.  A current Global Assessment of Functioning (GAF) scale score should be provided.  Complete rationale should be given for all opinions reached.  

5. Re-adjudicate the claim for an initial increased rating for PTSD.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

